Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lillie M. Middlebrooks appeals the magistrate judge’s * orders granting counsel’s motion to withdraw and granting summary judgment in favor of Middlebrooks’ former employer in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Middlebrooks v. Winter, No. 8:05-cv-03209-WGC (D. Md. Feb. 8, 2007; Mar. 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. 28 U.S.C. § 636(c) (2006).